April 28, 2017 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Montgomery Funds (the Trust) File No. 333-145624 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Christyn L. Rossman Senior Counsel The Vanguard Group, Inc. cc: Asen Parachkevov, Esq. U.S. Securities and Exchange Commission
